 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDHarry T Kalargiros d/b/a Acropolis Painting &Decorating and District Council of Painters No33, International Brotherhood of Painters andAllied WorkersArmando Borges d/b/a Armando Borges Paintingand District Council of Painters No 33, Inter-national Brotherhood of Painters and AlliedWorkersAlois Wurnitsch d/b/a Alois Wurnitsch Painting andDecorating Contractor and District Council ofPainters No. 33, International Brotherhood ofPainters and Allied WorkersMeminger Paint Company, Inc and District Councilof Painters No. 33, International Brotherhoodof Painters and Allied Workers Cases 32-CA-5551, 32-CA-5554, 32-CA-5568, and 32-CA-557019 September 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 16 March 1984 Administrative Law JudgeJerrold H Shapiro issued the attached decisionThe General Counsel and the Charging Party filedexceptions and supporting briefs Respondents Ka-largiros, Borges, and Meininger submitted opposingbriefsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended OrderFor the reasons stated by the judge, we agreethat the Respondents timely withdrew from the es-tablished multiemployer bargaining unit Article 25of the 1980-1983 Joint Agreement provided anagreed-upon means for withdrawing not only fromthe Agreement itself but also from "any negotia-tions regarding this Agreement" During negotia-tions for the premature extension of the JointAgreement the Union took the position that anywithdrawals must be made prior to the time theparties reached final agreement, the provisions ofarticle 25 notwithstanding The Association assert-ed that article 25 was controlling and refused to ac-quiesce in the Union's position We find that theI The General Counsel and the Charging Party have excepted to someof the judge s credibility findings The Board s established policy is not tooverrule an administrative law judge's credibility resolutions unless theclear preponderance of all the relevant evidence convinces us that theyare Incorrect Standard Dry Wall Products, 91 NLRB 544 (1950), enfd188 F 2d 362 (3d Or 1951) We have carefully examined the record andfind no basis for reversing the findingsunannounced premature commencement of actualnegotiations could not foreclose the Respondentsfrom withdrawing in accord with the agreed-uponprocedure set forth in article 25 As a result, wefind it unnecessary to decide whether the Respond-ents were in fact part of the multiemployer unitORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missedDECISIONSTATEMENT OF THE CASEJERROLD H SHAPIRO, Administrative Law Judge Thehearing in this consolidated proceeding took place No-vember 28 and 29, 1983 It is based on separate unfairlabor practice charges filed May 31, 1983 by DistrictCouncil of Painters No 33, International Brotherhood ofPainters and Allied Workers (the Union), in Case 32-CA-5551 against Harry T Kalargiros d/b/a AcropolisPainting and Decorating (Respondent Acropolis), inCase 32-CA-5554 against Armando Borges d/b/a Ar-mando Borges Painting (Respondent Borges), in Case32-CA-5568 against Alois Wurnitsch d/b/a Alois Wur-nitsch Painting and Decorating Contractor (RespondentWurnitsch), and in Case 32-CA-5570 against MemingerPaint Company, Inc (Respondent Meminger) OnAugust 5, 1983, the General Counsel of the NationalLabor Relations Board (the Board), through the Board'sRegional Director for Region 32, issued a consolidatedcomplaint in these cases 1 The complaint in essence al-leges that during all times material herein Respondentswere a part of a multiemployer bargaining unit encom-passed in the collective-bargaining contract between theUnion and Painting and Decorating Contractors Associa-tion of Central Coast Counties, Inc (the Association),and that in January 1983 the Respondents, by withdraw-ing from this bargaining unit without the consent of theUnion, violated Section 8(a)(5) and (1) of the NationalLabor Relations Act (the Act) Respondents filed an-swers to the complaint denying the commission of the al-leged unfair labor practiceOn the entire record,2 including my observation of thedemeanor of the witnesses, and having considered theposthearmg briefs, I make the followingFINDINGS OF FACTI THE ALLEGED UNFAIR LABOR PRACTICESA The EvidenceThe Association is an association of employer-mem-bers who do business as painting contractors in the cen-' The consolidated complaint Included other cases which were withdrawn from the complaint by the Regional Director prior to the start ofthe hearing in these cases2 The General Counsel s unopposed motion to correct transcript ofhearing is granted272 NLRB No 37 ACROPOLIS PAINTING151tral part of California The Association's executive secre-tary Ted Holmes is its principal official During the timepertinent to these cases, November 1982 through Decem-ber 1982, the Association had approximately 90 employ-er-members who were grouped into three categoriesactive, honorary, and associate Active members arethose "whose major activity is the service of painting,wood finishing, paper hanging and decoratingHonorary members are retired contractors and associatedmembers are manufacturers and/or suppliers who dobusiness with contractors in the painting and decoratingindustry Prior to amending its bylaws in 1981 the Asso-ciation had two other categories of members, social andsustaining Social members were retirees and sustainingmembers were those who were "not signatory to a laboragreement" Respondents were regarded as active mem-bers by the Association's executive secretary, HolmesArticle V of the Association's constitution and bylawsprovides that lelach member relinquishes to the Asso-ciation the responsibility and right of negotiating withand entering into agreements with labor organizations orentities " Also in 1981 the Association's bylaws wereamended to add, among other things, a provision whichreads "Active members to be bound by the PeninsulaArea Painters and Decorators Joint Agreement July 1,1980 through June 30, 1983," hereinafter called the 1980-1983 contractThe Union represents employees employed by paintingcontractors doing business in the central part of Califor-nia 3 The Association, on behalf of its employer-mem-bers, and the Union, on behalf of the employees em-ployed by those employers, have been signatory to aseries of collective-bargaining contracts known as the Pe-ninsula Area Painters and Decorators Joint AgreementIn 1982 the contract in effect between the Union and theAssociation was effective by its terms from July 1, 1980,until June 30, 1983, herein called the 1980-1983 contractArticle 25 of this contract reads as followsPERIOD OF AGREEMENTSection 1 During the month of January of the yearof expiration of this Agreement or during themonth of January of the expiration year of any sub-sequent Agreement, any party signatory theretomay give written notice to the AdministrationOffice that said party wishes to withdraw from thisAgreement Should such notice be given such partyshall no longer be bound to this Agreement as ofJuly 1 of the year this Agreement expires, or as of asubsequent July 1 of the expiration year of any sub-sequent Agreement The Agreement shall continueas to all parties not giving such notice Further, saidnotice of withdrawal eliminates said party from par-ticipation in any negotiations regarding this Agree-ment The failure of an employer to sign a ShopCard or the failure of an employer to pay Shop3 The Union, which is comprised of five affiliated local unions, organizes employees, negotiates collective bargaining contracts for the employees it organizes, and administers those contracts The employeeswhom It represents participate in its affairs I therefore find that theUnion is a labor organization within the meaning of Sec 2(5) of the ActCard Fees shall not release an employer from thisAgreement The notice herein provided for is thesole means by which a party may withdraw from orcancel this Agreement,Section 2 This Agreement shall be in full force andeffect for a period of three (3) years from July 1,1980 through June 30, 1983, and remain in full forceand effect from year to year thereafter, unless eitherparty hereto shall give notice to the other party, inwriting, of their desire to change or revise thisAgreement Such written notice shall be presentedto the other party not less than one hundred twenty(120) days prior to the renewal date stipulated here-inaboveThe mention of "Administration Office" in article 25,supra, refers to the Northern California AdministrationFund (the Fund), which is an organization comprised ofthree directors selected by the Association and UnionThe Fund's function is to assist the Association and theUnion in the administration of the 1980-1983 contractBernadette Koss is the Fund's administratorThe collective-bargaining contract currently in effectbetween the Association and the Union is effective, byits terms, from January 1, 1983, until June 30, 1987 (the1983-1987 contract) This contract is the successor con-tract to the 1980-1983 contract which was scheduled toterminate June 30, 1983 Historically the Union and As-sociation negotiated their successor contract in the springof the year in which a contract was scheduled to termi-nate However, the negotiations for the 1983-1987 con-tract began in November 1982 and, in early December1982, after approximately five negotiation sessions, theparties reached agreement on the terms of the 1983-1987contract, subject to its ratification by the Association'sand Union's membership 4 On December 14, 1982, theAssociation's membership ratified the contract and onDecember 28, 1982, it was ratified by the Union's mem-bershipDuring the negotiations resulting in the 1983-1987contract, the Union's chief negotiator, Assistant Execu-tive Secretary Ken Lorentzen, told the Association's ne-gotiators that, if the parties reached final agreementbefore an employer-member of the Association exercisedhis right to withdraw from the contractual unit, the em-ployer would be bound by the agreement reached by theparties Jack Cook, the Association's chief negotiator, re-plied by stating that "Article 25 would be the operativeway in which somebody could withdraw" from anyagreement reached by the parties Lorentzen disagreedAlso in early November 1982 Ken Lorentzen met withthe Association's executive secretary Ted Holmes andtold him that, prior to the parties reaching final agree-ment, the Union would have to know the names of, theemployers who did not want to be bound by the current4 The Association and Union agreed to these early contract negotiations and to the resultant premature extension of the 1980-1983 contractbecause of their desire to grant the employers covered by the 1980-1983contract economic relief from certain terms of that contract in particularthe pay raise scheduled for January 1 1983 This relief was necessitatedby the poor state of business in the painting and decorating industry 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDnegotiations. Holmes replied by stating that article 25 ofthe 1980-1983 contract governed the right of an employ-er not to be bound by a contract resulting from the cur-rent negotiations and that if an employer-member of theAssociation withdrew in January 1983, as provided for inarticle 25, that the employer would not be bound by theagreement reached by the Association and Union.On December 7, 1982, at a meeting of the Associa-tion's employer-members, it was decided to hold a meet-ing of the Association's membership on December 14,1982, to ratify the agreement reached early in December1982 between the Association's and the Union's negotia-tors.5 During the December 7 meeting the Association'schief negotiator, Jack Cook, stated that the Union duringthe negotiations had taken the position that the employ-er-members of the Association who did not want to bebound by the terms of the agreement reached by theUnion and Association had to submit letters of with-drawal in December 1982. Cook indicated that he, Cook,agreed with the Union's position (Tr. 415, 446). Holmesstated that he disagreed with the Union's position andthat in his opinion if members of the Association fol-lowed article 25 of the 1980-1983 contract and sent intheir withdrawal notices in January 1983 that the em-ployers would not be bound by the agreement reachedby the parties.Immediately after the December 7, 1982 meeting theAssociation mailed a "Bulletin" to its members underCook's signature.6 The text of the bulletin was draftedby Holmes who signed Cook's name to it. It notified theAssociation's members that a meeting to ratify thememorandum of agreement reached by the Associationand the Union would be held December 14, 1982, andthat the agreement, if ratified, would be effective Janu-ary 1, 1983. It also informed the members:Any employer member not wishing to be bound bythis agreement, if ratified, must notify the ChapterOffice, District Council No. 33 and the Administra-tive Fund Office. If such notice is given, the em-ployer would remain bound to the current agree-ment through at least June 30, 1983. In order forsuch member of the Association to prevent the con-tract from rolling over for a year pursuant to Sec-tion 2 of Article 25, the employer must give a clearand timely withdrawal from the agreement in Janu-ary, 1983.As I have indicated supra, the Association and Uniondelegated the authority to the Fund to assist them in theadministration of the 1980- 1983 and 1983-1987 contracts.In fact article 25 of these contracts, as described supra,provides that the Employers' withdrawal letters be sentto the Fund's office. The Fund's administrator, Berna-dette Koss, received inquiries from Association membersabout the proper time to send such withdrawal letters. In5 None of the Respondents were present at either the December 7,1982, or December 14, 1982 Association meetings.6 Respondent Acropolis was not sent a copy of this bulletin, whereasRespondents Meminger and Wurnitsch were sent copies The Associa-tion's executive secretary Holmes was not sure whether or not Respond-ent Borges was sent a copy of the bulletinresponse, prior to December 8, 1982, Koss told them thatthe proper time to withdraw from the Associationwideunit was in January 1983 and instructed them to sendtheir letters of withdrawal to the Fund's office in Janu-ary 1983 as called for by article 25. On December 8,1982, two of these employers phoned Koss and told herthat they had learned at the Association's meeting of De-cember 7, 1982, that someone stated that, if an employerwanted to withdraw from the Associationwide unit, theemployer would have to send a letter of withdrawal tothe Fund's office immediately. Koss stated that shewould check into the matter. She went downstairs to theoffices of the Union and spoke to the Union's executivesecretary, Tim Kelly, and his assistant, Ken Lorentzen,and asked whether the Association was now agreeingwith the Union's position that in order to withdraw fromthe Associationwide unit an employer had to submit aletter of withdrawal immediately, before the partiesreached agreement on the new contract. Lorentzenstated that he did not know whether the Association hadchanged its position. At this point, according to Koss,she telephoned the Association's executive secretary,Ted Holmes, with Lorentzen listening on an extensiontelephone. Koss' account of the conversation is as fol-lows. Koss told Holmes about the two phone calls shehad received that day and asked whether at the Associa-tion meeting the night before that it had been stated thatin order to withdraw from the Associationwide unit andnot be bound by any new agreement reached by theUnion and Association that an employer, besides sendingthe January 1983 letter called for in article 25 in the1980-1983 contract, would also have to send a letter ofwithdrawal to the Fund in December 1982. Holmesanswered,"Yes." Koss then asked whether this was theinformation that she was supposed to give the Associa-tion's members. In response both Holmes and Lorentzenanswered in the affirmative.I reject Koss' above-described testimony that on De-cember 8, 1982, Holmes agreed that she should tell theAssociation members that in order for them not to bebound by any new agreement reached by the parties thatthey would have to send in their letters of withdrawalimmediately, prior to the negotiation of the new agree-ment. My reasons for rejecting this testimony are as fol-lows. Holmes denied having this conversation with Koss.Lorentzen, a witness for the General Counsel, failed tocorroborated Koss' testimony. As a matter of fact Lor-entzen's testimony was that the Association never, as faras he knew, expressed agreement with the Union's posi-tion that the Employers had to send in withdrawal let-ters in December 1982 prior to the consummation of thenew agreement if they wanted to avoid being bound bythe terms of the new agreement. Lastly, Koss' testimonyis inherently implausible because it is undisputed that atall times before and after Holmes' alleged December 8,1982 conversation with Koss and Lorentzen, thatHolmes adamantly expressed the view to the Union, toKoss, and to the Association's membership, that the Em-ployers would not be bound by any agreement reachedby the parties if they submitted letters of withdrawal in ACROPOLIS PAINTING153January 1983, as called for in article 25 of the 1980-1983contractDuring the Association's December 14, 1982 meetingwhere the 1983-1987 contract was ratified,7 the chair-man of the Association's negotiating committee, JackCook, told the members that the Union had taken theposition that if employers did not want to be bound bythe terms of the contract they should withdraw as soonas possible The Association's executive secretary, TedHolmes, indicated he disagreed with the Union's positionand told the members that if they withdrew in January1983 that they would not be obligated to abide by theterms of the 1983-1987 contractOn December 28, 1982, as indicated supra, the Union'smembership ratified the 1983-1987 contract The Unionsigned the contract and presented it to the Associationfor its signature When the Association failed to sign thecontract the Union's executive secretary on January 18,1983, wrote the Association's president requesting thatthe Association sign the 1983-1987 contract by the endof that week With respect to the right of the Associa-tion's member-employers to withdraw from the unit andtherefore not be bound by the terms of the contract, theUnion's January 18 letter statedMr Jack Cook has informed the AdministrativeOffice [not ours] that the Agreement will not besigned due to a dispute regarding withdrawalsThere can be no denying that the items contained inthe agreement were negotiated and approved byyour Association Any dispute of items not con-tained in the Agreement are separate issues andmust be handled separatelyThe Association's attorney, by letter dated January 24,1983, responded to the Union's January 18, 1983 requestthat the Association sign the 1983-1987 contract, as fol-lowsThe [Association] through their authorized execu-tive committee has requested that I write to youconfirming that they do intend and will sign the ne-gotiated Extension and Modification Agreement onFebruary 1, 1983 The reason for the delay is theprovisions of Article 25, Section 1 of their JointAgreement I see no prejudice to the Union by thisshort delay but my clients may suffer considerableprejudice if they execute this Agreement prior tothe time period set forth in Article 25, Section 1 forany members to withdrawIn January 1983 approximately 20 employer-membersof the Association, including the Respondents, sent let-ters of withdrawal to the Fund and/or the Union pursu-ant to article 25 of the 1980-1983 contract in an effort toavoid being bound by the terms of the recently negotiat-ed 1983-1987 contractArticle 1 of the 1980-1983 and 1983-1987 contractsprovide, in pertinent part, that "this agreement is madeand entered intoby and between the [Union]and the [Association] for and on behalf of its present and7 None of the Respondents were present at this meetingfuture members, as well as firms who have executedwritten authorizations for the Association to representthem in labor relations matters of which a list is attachedhereto as Exhibit 1 " Early in February 1983 whenthe Association executed the 1983-1987 contract its exec-utive secretary, Holmes, transmitted to the Union asigned copy of the contract with a letter signed byHolmes which listed 55 employers and which stated"Attached hereto as Exhibit 1 is a list of Employers forwhom the [Association] negotiated the amendment to thePeninsula Area Painters and Decorators Joint AgreementJanuary 1, 1983 through June 30, 1987 as provided for inArticle 1 of the current Joint Agreement" Not includedin this list of 55 employers were the approximately 20employers, including the Respondents, who in January1983 transmitted withdrawal letters to the Fund and/orthe Union Thereafter, on February 3, 1983, the Union'sexecutive secretary wrote each of these approximately 20employers, including the Respondents, that their letterswithdrawing from the multiemployer bargaining unitwere untimely and that they were obligated to abide bythe terms of the 1983-1987 contract The Association re-sponded by promptly issuing a "labor bulletin" notifyingits membership that as far as the Association was con-cerned these approximately 20 employers were not obli-gated to abide by the terms of the 1983-1987 contractbecause they had submitted letters of withdrawal in Jan-uary 1983 pursuant to article 25 of the 1980-1983 con-tractAlois Wurnitsch owns and operates Respondent Wur-nitsch as a sole proprietorship Since Wurnitsch com-menced doing business as a painting contractor in 1978he has not employed a single employee and does notintend to employ any in the future When Wurnitschbegan his business in 1978 he applied for Associationmembership and the Association accepted his applica-tion In signing the Association's membership applicationWurnitsch agreed that if accepted as a member he wouldconform to and abide by the Association's bylaws, rules,and agreements then in effect or those which mightthereafter be adopted by the Association There is noevidence that Wurnitsch attempted to withdraw hismembership from the Association prior to the events ma-terial to this caseRespondent Meininger, a painting contractor whichdoes business as a corporation, only rarely employs em-ployees Since 1976 it has only employed three employ-ees two in 1976 and one in the summer of 1981 for ashort period of time Its sole employee is usually PeterMeininger, its president Respondent Meminger became amember of the Association in either 1973 or 1974 andsince then until May 29, 1980, regularly paid its Associa-tion membership dues 8 There is no evidence that prior8 On July 1,1980, the Association discontinued its past system of membership dues payments whereby the payments were made directly to theAssociation by the respective members Instead as called for by art 4Aof the 1980-1983 contract, the Association now required that its employer members pay the Fund so much per hour for each employee and requires that those employer members whose employees worked less than150 hours a month pay a minimum monthly service fee of $30 to theFund which in turn pays $20 of this to the Association RespondentContinued 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDto January 1983 that Respondent Meininger attempted towithdraw from .membership in the Association.Armando Borges •owns and operates RespondentBorges as a sole proprietorship. Since Borges begandoing business as a painting 'contractor in 1969 he hasemployed only four employees for short periods of time,three in 1974-1975 and one in 1979. He has no Intent ofhiring employees in the future. Borges signed a collec-tive-bargaining contract with the Union in 1969 and ap-proximately every 3 years signed succeeding contractswith the Union. The last one he signed was in 1980.9Borges applied for Association membership in June 1979and the, Association accepted his application In signingthe Association's membership application Borges agreedthat if accepted that he would conform to and abide bythe Association's bylaws, rules, and agreements then ineffect or those which might thereafter be adopted by theAssociation. There is no evidence that Borges attemptedto withdraw his membership from the Association priorto the events material to this case. However, in aboutMay 1982 Borges ceased making the required member-ship payments, described supra, to ,the,Fund.Harry Kalargiros owns and operates RespondentAcropolis as a sole proprietorship Since Acropolis underKalargiros' ownership began doing business as a paintingcontractor in 1971, he has only employed employees in 4of the 12 years he has been in business and then only forshort periods of time. The last time he employed em-ployees was in 1981, when in March he employed twopainters for less than 1 month and in November when heemployed one painter for 2-1/2 weeks. Kalargiros ap-plied for Association membership in August 1974 and hisapplication was accepted. In signing the Association'smembership application Kalargiros, on behalf of Re-spondent Acropolis, agreed that if, accepted into mem-bership Acropolis would conform to and abide by theAssociation's bylaws, rules, and agreements then in effector those which might thereafter be adopted by the Asso-ciation. In May 1982 Kalargiros told the Association'sexecutive secretary, Holmes, that because business wasbad, Acropolis did not want to be an ,Associationmember any longer. As a matter of fact Acropolis earlierhad ceased paying the required membership payments,described supra, to the Fund.B The Questions PresentedThe essential questions presented are whether at thetime of the alleged unfair labor practices the Respond-ents were a part of the multiemployer bargaining unitrepresented by the Association and, if they were a partof that unit, whether their January 1983 letters of with-drawal effectively withdrew them from the unit so theywere not bound by the 1983-1987 contract.C. Applicable PrinciplesA multiemployer bargaining relationship is establishedwhen employers manifest an unequivocal intention to beMenunger subsequent to its May 29, 1980 dues payment, which coveredthe period from June 30, 1979, through June 30, 1980, did not make theaforesaid payments to the Fund9 Based on the undemed testimony of Armando Borgesbound by group bargaining and the union assents andenters into negotiations with the group as a unit. NLRBv. Hart, 45F.2d 215,217 (9th Cir. 1971); NLRB v. Beck-hdm, 564 F.2d 190,192 (5thcCir. 1977). An employer in-dic'ates -the unequivocal intention to be bbund"by the re-suits of group bargaining if he gives a tnultiemployer as-sociation either actual or apparent authority to negotiateand execute on his behalf with the union -'as a part of themultiemployer unit. NLRB v. Beckham, 564 F.2i1 190,194 (5th Cir. '1977); NLRB v.' Johnson Sheet Metal, 442F.2d 1056, 1060 (10th Cir. 1971). Since 'multiemployerbargaining is consensual in nature it is settled that "theessential element warranting the establiihment of multi-emplOyer units is clear evidence that the emPloyers un-equivocally intend to be bound in collective-bargainingby 'group rather than by individual action" (Ruan Trans-port Corp., 234 NLRB 241, 242 (1978)), and in determin-ing whether there is such evidence "[t]he ultimate ques-tion . . . is the actu'al intent of the parties." Van EerdenCo., 154 NLRB 496, 499 (1965).An employer who has bound himself to honor the re-sults of multiemployer bargaining violates Section 8(a)(5)and (1) of the Act if his withdrawal from the multiem-ployer unit is untimely and there is no "unusual circum-stances" or mutual acquiescence. Teamsters Local 378(Olympia Automo,bile), 243 NLRB 1086 fn. 1 (1979)50 InRetail Associates, 126 NLRB 388 (1958), the Boardsought to provide guidance to the participants in multi-employer bargaining and announced ground rules forwithdrawal that it intended to apply to future cases.Under these rules, an employer or union is free to with-draw from the multiemployer unit if it gives "adequatewritten notice" . . prior to the date set by the con-tract for • modification, or to the agreed-upon date tobegin the- multi-employer negotiations" and, in thosecases where multiemployer negotiations have begun, theBoard stated it "would not permit, except on mutualconsent, an abandonment of the unit upon which eachside-las committed itself to the other, absent unusual cir-cumstances." Retail Associates, 120 NLRB 388, 395(19585. The Board limits the "unusual circumstances" ex-ception to situations in which withdrawals of partiesfrom the unit have "substantially fragmented" the unit,leaving it no longer viable, or to situations involving ex-treme financial pressures, such as an individual's impend-ing bankruptcy. Bonanno Linen Service v. NLRB, 454U.S. 404, 411 (1982).D. Discussion and Ultimate FindingsThe consolidated complaint alleges that Respondentswere represented by the ikssociation as a part of the mul-tiemployer bargaining unit encompassed by the 1980-1983 contract between the Association and the Union10 Respondents Borges and Meminger argue that the act of untimelywithdrawal from a multiemployer bargaining unit should not by itself, asalleged in the complaint herein, be a violation of Sec 8(a)(5) and (I) ofthe Act and urge that the Board overrule its Olympia Automobile deci-sion I have not considered this argument because, as an administrativelaw judge, I must follow the Board's decisions" An employer's notice is considered "adequate" only if the employergives the union clear unconditional and unequivocal notice of the with-drawal NLRB v Collier, 630 F 2d 595, 598 (8th Cir. 1980) ACROPOLIS PAINTING155and that they violated Section 8(a)(5) and (1) of the Actby withdrawing from the unit in January 1983 withoutthe Union's consent I am of the opinion that the com-plaint must be dismissed in its entirety because the Gen-eral Counsel has failed to establish that Respondentswere a part of the multiemployer bargaining unit at thetime they committed the alleged unfair labor practices,and because, even if they were a part of that unit, theRespondents' January 1983 withdrawals were effectiveMy reasons for this opinion are as followsIf the Respondents at the time of the alleged unfairlabor practices were not a part of the multiemployer bar-gaining unit represented by the Association, the Boardhas no jurisdiction over their alleged unfair labor prac-tices because it is undisputed that Respondents' businessoperations do not satisfy the Board's standards for the as-sertion of jurisdiction However, the record reveals thatat least one of the employers represented by the Associa-tion as a part of the multiemployer unit is an employerengaged in commerce and meets the Board's applicablediscretionary jurisdictional standards 12 Accordingly, ifthe Respondents were a part of the multiemployer bar-gaining unit, the Board has jurisdiction over their allegedunfair labor practices See B ci M Excavating, 155 NLRB1153-1154 (1965), and Electrical Workers IBEW Local 3(Ladd Electric Corp), 158 NLRB 410,411 (1966)The General Counsel contends that each Respondentwas a part of the multiemployer bargaining unit encom-passed by the 1980-1983 contract between the Associa-tion and the Union because each Respondent was amember of the Association and the Association's consti-tution and bylaws provide that "each member relin-quishes to the Association the responsibility and right ofnegotiating with or entering into agreements with labororganizations" and that "active members" are bound bythe 1980-1983 contract, Respondents Wurnitsch, Borges,and Acropolis, when they applied for Association mem-bership, agreed in writing that, if accepted, they wouldconform to and abide by the Association's bylaws andrules, by submitting their January 1983 letters of with-drawal, pursuant to article 25 of the 1980-1983 contract,the Respondents acknowledged that they were bound bythat contract, and, by stating in his withdrawal letter thathe was revoking the Association's authorization to nego-tiate on his behalf, Respondent Men-linger acknowledgedthat he had previously delegated to the Association theauthority to negotiate on his behalf as a part of the multi-employer bargaining unitI am not persuaded, for the reasons set forth herein-after, that the above-described factors relied on by theGeneral Counsel constitute "clear evidence that the [Re-spondents] unequivocally intended to be bound in collec-tive bargaining by group rather than by individualaction" Ruan Transport Corp, 234 NLRB 241, 242(1978) There is no evidence that the Respondents knewthat because of a provision or provisions in the Associa-tion's constitution and bylaws that, by virtue of their12 During its fiscal year ending June 30, 1983, A & B Painting &Drywall, a member of the Association, received gross revenues totalingover $7 million and purchased and received $100,000 worth of goods andmaterials directly from outside the State of Californiamembership in the Association, they had relinquished tothe Association the right to engage and enter into collec-tive-bargaining contracts with the Union or were a partof the Associationwide multiemployer bargaining unitherein 13 Nor does the record establish that, after joiningthe Association, Respondents engaged in conduct whichwould warrant an inference that in joining the Associa-tion they intended to become a part of the multiemploy-er bargaining unit represented by the Association or thatthe Union had reason to believe that this was the case 14As a matter of fact Respondent Borges' conduct ofpersonally executing his individual contract with theUnion even after he joined the Association is evidencethat Borges did not intend to be bound by group bar-gaining The fact that in January 1983, pursuant to arti-cle 25 of the 1980-1983 contract, Respondent Borges andthe other Respondents submitted withdrawal letters doesnot constitute an admission that they were a part of themultiemployer bargaining unit It is just as reasonable toinfer from this conduct that Respondents thought theywere bound to the 1980-1983 contract as individual em-ployers as it is to infer that they thought they werebound as members of the multiemployer unit Likewiseequivocal is Respondent Meminger's statement in hisletter of withdrawal that he was withdrawing the Asso-ciation's authority to negotiate on his behalf It is just asreasonable to infer that the basis for this statement wasMeminger's belief that the Association had the authorityto negotiate for him as an individual employer ratherthan as a part of a multiemployer bargaining unitIt is for the foregoing reasons that I have concludedthat the General Counsel has failed to establish by a pre-ponderance of the evidence that the Respondents un-equivocally intended to be represented by the Associa-tion as a part of the multiemployer bargaining unit en-compassed by the 1980-1983 contract I therefore findthat the General Counsel has failed to establish thatwhen the alleged unfair labor practices occurred that the" Union de Tronquistas de Puerto Rico Local 901, 240 NLRB 925(1971) cited by the General Counsel is distinguishable from the instantcase in significant respects There the respondent employer when Itjoined the employer association signed an oath which specifically authorized the association to discuss and sign collective bargaining agreementsbinding on the membership with' labor unions Here Respondents simplypromised to abide by the Association s constitution and bylaws There isno evidence that Respondents were ever presented with a copy of theconstitution and bylaws or were otherwise informed of its contents14 Crane Sheet Metal, 248 NLRB 75 (1980), is distinguishable from theinstant case in significant respects There the Board held that the respondent employers were bound by the results of group bargaining because they had given an association the apparent authority to negotiateon their behalf as a part of the multiemployer unit and the union wasentitled to rely on this apparent grant of authority Essential to this findmg was the fact that the association informed the union that the respondent employers were association members and that the association was negotiating on their behalf in the multiemployer negotiations Here there isno evidence that the Union was ever informed that Respondents weremembers of the Association or that the Association was negotiating forthem in the multiemployer negotiations Quite the opposite the recordshows that in the negotiations for the 1983-1987 contract the Associationdid not give the Union the names of the employer members for whom itwas negotiating and who would be bound by that contract, but Insteadtook the position that it would furnish this information to the Union onlyafter its employer members had been afforded an opportunity under the1980-1983 contract to withdraw in January 1983 from the multiemployerbargaining unit 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondents were a part of the multiemployer ,bargain-ing unitAssuming I have erred and that some or all of the Re-spondents were a part of the multiemployer bargainingunit represented; by the Association, I am still of theopinion that the complaint must be dismissed in its en-tirety because Respondents' January 1983 withdrawalseffectively terminated their bargaining obligation asmembers of the multiemployer unit My reasons for thisopinion are as followsAs I have found supra, in January 1983 the Union re-ceived letters of withdrawal from each of the Respond-ents Respondent Borges wrote "Pursuant to Article 25,Section 1 of the [1980-1983 contract] this letter consti-tutes notice of withdrawal from, and cancellation of, theJoint Agreement upon its expiration on June 30, 1983"and "notice that [Respondent Borges] does not intend tobe a signatory or otherwise bound to any subsequentJoint agreement "15 Respondent Acropolis wrote "[I]naccordance with Article 25 of the Agreement currentlyenforced, this letter will serve as notice that I wish towithdraw from the Agreement," and "as stipulated there-in, I understand that I am bound by the terms of theAgreement until its expiration on July 1, 1983 " Re-spondent Meininger's president, Peter Meimnger, wrote"I have revoked authorization of the [Association] to ne-gotiate on my behalf" and "this letter is to serve as mynotice of withdrawal from the [1980-1983 contract] andfrom any extensions, modifications, or renewals there-to "16 Respondent Wurnitsch wrote "I notify youthat I wish to withdraw my membership from the Paint-ing & Decorating Contractors as of June 30, 1983 "17On February 3, 1983, as indicated supra, the Union re-sponded to the Respondents' January 1983 letters ofwithdrawal by sending them separate but identical letterswhich, in pertinent part, read as followsThe letter that you sent to [the Union] in January of1983 was untimely and did not serve to remove youfrom the negotiations which took place in Decem-ber of 1982 These negotiations were entered intoon your behalf prior to your pulling out of these ne-gotiations or attempt to pull out of these negotia-tionsTherefore, it is our position that you are bound tothe results of a multi-employer bargaining between[the Union] and your representative, [the Associa-tion]It is clear from the Union's February 3, 1983 reply thatthe Union understood that in sending their January 1983letters of withdrawal, that it was the Respondents' intent15 The letter also states that it does not constitute an admission thatRespondent Borges was obligated to abide by the terms of the 1980-1983contract" Late in October 1982 Peter Meminger spoke to Bernadette Koss,the Fund's administrator, and explained that he had been informed that ifhe wanted to withdraw from the Union" that he had better do It in atimely manner and asked Koss for the agreement's rules governing withdrawal Koss answered by telling him that he should submit his letter ofwithdrawal in January 1983'7 Respondent Wurnitsch testified in effect that in writing this letterthat he relied on art 25, sec 1 of the 1980-1983 contractto withdraw from the Association multiemployer bar-gaining unit so that they would not be bound by theterms of the 1983-1987 contract, and that the Uniontreated the Respondents' letters of withdrawal as if thiswas what they said Under these circumstances, despitethe ambiguity of some of the Respondents' letters ofwithdrawal, I am persuaded that each of these lettersgave the Union clear and unequivocal notice of the Re-spondents' intent to withdraw from the multiemployerbargaining unit so as not to be bound by the terms of the1983-1987 contract See S Freedman Electric, 256 NLRB432, 435 (1981)I am also persuaded for the reasons set forth herein-after that assuming Respondents were a part of a multi-employer unit when they submitted their January 1983letters of withdrawal that these letters of withdrawal ef-fectively withdrew them from that unit This is so be-cause article 25 of the 1980-1983 contract, described indetail supra, provided that if in January 1983 an employ-er submitted written notice to the Fund, thatit wished towithdraw from the contract that this notice not only pre-vented the contract from rolling over for another yearbut "eliminate[d] said [employer] from participation inany negotiations regarding this Agreement" In otherwords by virtue of this provision the Association andUnion agreed that an employer would no longer be apart of the Associationwide multiemployer bargainingunit for purposes of the negotiations for a successor con-tract to the 1980-1983 contract if the employer in Janu-ary 1983 submitted a written notice to the Fund that itwished to withdraw from the 1980-1983 contract Andduring the negotiations which resulted in the prematureextension of a 1980-1983 contract, the 1983-1987 con-tract, the Association, as described in detail supra, tookthe position that the employers, who as members of theAssociation were bound to the 1980-1983 contract, couldwithdraw from the Associationwide multiemployer unitby submitting a withdrawal letter in January 1983, ascalled for by article 25 of the 1980-1983 contract, andthat if they submitted this withdrawal letter they wouldnot be bound by the parties premature extension of the1980-1983 contract 18 Indeed contrary to its past prac-tice the Association during the negotiations of the 1983-1987 contract did not furnish to the Union the names ofthe employer members for whom it was negotiating apremature extension of the 1980-1983 contract and who18 In so concluding I have taken into account the fact that the Assoelation s chief negotiator, Jack Cook, told several members of the Assoelation at the December 7 1982 membership meeting that he agreed withthe Union s position that those employers who did not want to be boundby the terms of the 1983-1987 contract would have to submit their withdrawal letters in December 1982, rather than in January 1983 It is clearhowever that Cook s personal opinion on this subject differed from theAssociation s position This is established by Cook s statement made tothe Union s negotiators during the negotiations the several statementsmade by the Association s executive secretary, Holmes, to the Union andto the members of the Association, and the January 24, 1983 statement ofposition on the subject sent on behalf of the Association to the Union bythe Association s lawyer Lastly I note that the Union s principal negotia-tor, Ken Lorentzen, testified that the Association never agreed with theUnion s position that employers had to submit their withdrawal letters inDecember 1982, rather than in January 1983, if they wanted to avoidbeing bound by the terms of the premature extension of the 1980-1983contract ACROPOLIS PAINTING157would be bound by the terms of that extension, but in-stead took the position that it would furnish this informa-tion to the Union only after the Association's member-ship was afforded the opportunity under the 1980-1983contract to withdraw in January 1983 from the multiem-ployer unit All of the foregoing circumstances persuademe that the Respondents by virtue of their January 1983letters of withdrawal effectively withdrew from the mul-tiemployer unit and were therefore not bound by theterms of the 1983-1987 contract, the premature extensionof the 1980-1983 contract For me to hold otherwisewould not effectuate the policies of the Act because theUnion and Association by their conduct of including arti-cle 25 in the 1980-1983 contract consented to the Re-spondents' January 1983 withdrawals and led them to be-lieve they could withdraw from the unit at that time, andthe Association in negotiating the premature extension ofthe 1980-1983 contract refused to agree to the Union'sproposal that article 25 of the contract be abrogated in-sofar as it permitted withdrawals from the multiemployerunit in January 1983Based on the foregoing, I find that at the time of thealleged unfair labor practices the Respondents were not apart of the multiemployer unit represented by the Asso-ciation and, assuming they were a part of that unit, thattheir January 1983 letters of withdrawal effectively with-drew them from the unit so that they were not obligatedto abide by the terms of the 1983-1987 contract I there-fore shall recommend that the complaint be dismissed inits entiretyOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERThe consolidated complaint is dismissed in its entirety15 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses